i          i        i                                                               i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00442-CV

                      IN THE INTEREST OF B.G., J.G., B.G., S.M., and G.M.

                      From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-PA-01011
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 26, 2008

AFFIRMED

           This is an accelerated appeal from an order terminating Karen Long’s parental rights. The

trial court found Long to be indigent but concluded that her appellate points were frivolous. See

TEX . FAM . CODE ANN . § 263.405(d) (Vernon Supp. 2008). Long’s court-appointed appellate

attorney has also concluded that her appellate points are frivolous. Counsel has filed a motion to

withdraw and a brief in support of that motion, stating that, in his professional opinion, the appeal

is frivolous. Counsel’s brief and motion meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds for relief. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex.

App.—San Antonio 2003, no pet.) (applying Anders procedure in appeal from order terminating
                                                                                      04-08-00442-CV



parental rights). Counsel sent a copy of his brief to Long and advised her of her right to examine the

record and to file a pro se brief. Long, however, did not file a pro se brief. After reviewing the

record, we agree that Long’s appeal is frivolous and without merit. Therefore, we affirm the trial

court’s judgment terminating Long’s parental rights and grant counsel’s motion to withdraw.



                                                       Karen Angelini, Justice




                                                 -2-